                Case 2:16-cv-00876-MAK Document 383 Filed 06/29/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN OF PENNSYLVANIA

 CRAIG GENESS                                  : CIVIL ACTION
                                               :
                        v.                     : NO. 16-876
                                               :
 COMMONWEALTH OF                               :
 PENNSYLVANIA                                  :

                        REPORT OF CONFERENCE / MINUTE SHEET

          On this 29th day of June 2021 a

___ In-Person Conference (held in Chambers)

___ In-Person Conference (held in Courtroom No. ______)

___Video Conference                                            X Telephone Conference

     Pretrial / Rule 16 Conference                            ___ Settlement Conference

___ Status Conference                                         _X Final Pretrial Conference__


_X_ On the Record                                                  Not on the Record

Participants:

Plaintiff’s Counsel:                                Defense Counsel:
   List all Counsel                                      List all Counsel

1. Joel S. Sansone                                  1. Scott A. Bradley
2. Elizabeth Tuttle                                 2.
3.                                                  3.


Name of Court Reporter or ESR:         Marsia Balobeck

Start: 8:45 A.M.         End: 10:45 A.M.

Total Time in Court: 2 hours
                                                       /s/ Ulrike Hevener
                                                     Ulrike Hevener,
                                                     Deputy Clerk to
                                                     Judge Kearney

Civ 14 (1/21)
